Exhibit 10.5

 

EIGHTH AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT
(LEASE NO. 1)

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AGREEMENT (LEASE NO.
1) (this “Amendment”) is made and entered into as of August 31, 2012 by and
among each of the parties identified on the signature pages hereof as a landlord
(collectively, “Landlord”) and FIVE STAR QUALITY CARE TRUST, a Maryland business
trust (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of August 4, 2009, as amended by that certain
Partial Termination of and First Amendment to Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of October 1, 2009, that certain Second
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of November 17, 2009, that certain Third Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of December 10, 2009, that
certain Partial Termination of and Fourth Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of August 1, 2010, that certain
Fifth Amendment to Amended and Restated Master Lease Agreement (Lease No. 1),
dated as of May 1, 2011, that certain Partial Termination of and Sixth Amendment
to Amended and Restated Master Lease Agreement (Lease No. 1), dated as of
June 1, 2011 and that certain Seventh Amendment to Amended and Restated Master
Lease Agreement (Lease No. 1), dated as of June 20, 2011 (as so amended,
“Amended Lease No. 1”), Landlord leases to Tenant, and Tenant leases from
Landlord, the Leased Property (this and other capitalized terms used but not
otherwise defined herein having the meanings given such terms in Amended Lease
No. 1), all as more particularly described in Amended Lease No. 1; and

 

WHEREAS, simultaneously herewith, SNH/LTA Properties Trust (“SNH/LTA”) has
acquired the real property and related improvements comprising: (i) the senior
living facility known as Aspenwood and located at 14400 Homecrest Road, Silver
Spring, MD 20906, as more particularly described on Exhibit A-64 attached hereto
(the “Aspenwood Property”); and (ii) the senior living facility known as
HeartFields at Easton and located at 700 Port Street, Easton, MD 21601, as more
particularly described on Exhibit A-65 attached hereto (the “Easton Property”);
and

 

WHEREAS, SNH/LTA wishes to lease the Aspenwood Property and the Easton Property
to Tenant and Tenant wishes to lease the Aspenwood Property and the Easton
Property from SNH/LTA; and

 

WHEREAS, SNH/LTA and the other entities comprising Landlord, and Tenant, wish to
amend Amended Lease No. 1 to include the Aspenwood Property and the Easton
Property;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that,
effective as of the date hereof, Amended Lease No. 1 is hereby amended as
follows:

 

--------------------------------------------------------------------------------


 

1.                                      Definition of Minimum Rent.  The defined
term “Minimum Rent” set forth in Section 1.68 of Amended Lease No. 1 is deleted
in its entirety and replaced with the following:

 

“Minimum Rent”  shall mean the sum of Fifty-Eight Million, Five Hundred
Forty-Seven Thousand, Two Hundred Twenty-One and 50/100 Dollars ($58,547,221.50)
per annum.

 

2.                                      Leased Property.  Section 2.1 of Amended
Lease No. 1 is hereby amended by deleting subsection (a) therefrom in its
entirety and replacing it with the following:

 

(a)  those certain tracts, pieces and parcels of land as more particularly
described on Exhibits A-1 through A-65 attached hereto and made a part hereof
(the “Land”);

 

3.                                      Arbitration.  Article 22 of Amended
Lease No. 1 is deleted in its entirety and replaced with the following:

 

ARTICLE 22

 

ARBITRATION

 

(a)                                 Any disputes, claims or controversies
between or among the parties hereto (i) arising out of or relating to this
Agreement, or (ii) brought by or on behalf of any shareholder of the parties
hereto (which, for purposes of this Article 22, shall mean any shareholder of
record or any beneficial owner of shares of the parties hereto, or any former
shareholder of record or beneficial owner of shares of the parties hereto),
either on his, her or its own behalf, on behalf of the parties hereto or on
behalf of any series or class of shares of the parties hereto or shareholders of
the parties hereto against the parties hereto or any trustee, director, officer,
manager (including Reit Management & Research LLC or its successor), agent or
employee of the parties hereto, including disputes, claims or controversies
relating to the meaning, interpretation, effect, validity, performance or
enforcement of this Agreement, including this arbitration agreement, the
declaration of trust, limited liability company agreement, partnership agreement
or analogous governing instruments, as applicable, of the parties hereto, or the
bylaws of the parties hereto (all of which are referred to as “Disputes”), or
relating in any way to such a Dispute or Disputes, shall on the demand of any
party to such Dispute be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as those Rules may be
modified in this Article 22.  For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against
trustees, directors, officers or managers of the parties hereto and class
actions by a shareholder against those individuals or entities and the parties
hereto.  For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.

 

(b)                                 There shall be three arbitrators.  If there
are only two parties to the Dispute (with, for purposes of this Article 22, any
and all parties involved in the Dispute and owned by the same ultimate parent
entity treated as one party), each party shall select one arbitrator within 15
days after receipt by respondent of a copy of the demand for arbitration.  Such
arbitrators may be affiliated or interested persons of such parties.  If either
party fails to timely select an arbitrator,

 

2

--------------------------------------------------------------------------------


 

the other party to the Dispute shall select the second arbitrator who shall be
neutral and impartial and shall not be affiliated with or an interested person
of either party. If there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand, shall each
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one arbitrator. Such arbitrators may be affiliated or interested
persons of the claimants or the respondents, as the case may be.  If either all
claimants or all respondents fail to timely select an arbitrator then such
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
shall be appointed by the AAA.  The two arbitrators so appointed shall jointly
appoint the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within 15 days of the appointment of the second
arbitrator.  If the third arbitrator has not been appointed within the time
limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

(c)                                  The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

(d)                                 There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.

 

(e)                                  In rendering an award or decision (the
“Award”), the arbitrators shall be required to follow the laws of the
Commonwealth of Massachusetts.  Any arbitration proceedings or Award rendered
hereunder and the validity, effect and interpretation of this arbitration
agreement shall be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. 
The Award shall be in writing and may, but shall not be required to, briefly
state the findings of fact and conclusions of law on which it is based.

 

(f)                                   Except to the extent expressly provided by
Article 22 or as otherwise agreed by the parties, each party involved in a
Dispute shall bear its own costs and expenses (including attorneys’ fees), and
the arbitrators shall not render an award that would include shifting of any
such costs or expenses (including attorneys’ fees) or, in a derivative case or
class action, award any portion of Assignor’s or Assignee’s award to the
claimant or the claimant’s attorneys.  Except to the extent otherwise agreed by
the parties, each party (or, if there are more than two parties to the Dispute,
all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(g)                                  An Award shall be final and binding upon
the parties thereto and shall be the sole and exclusive remedy between such
parties relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Award may be entered
in any court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and

 

3

--------------------------------------------------------------------------------


 

except for actions seeking interim or other provisional relief in aid of
arbitration proceedings in any court of competent jurisdiction.

 

(h)                                 Any monetary award shall be made and payable
in U.S. dollars free of any tax, deduction or offset.  Each party against which
the Award assesses a monetary obligation shall pay that obligation on or before
the 30th day following the date of the Award or such other date as the Award may
provide.

 

(i)                                     This Article 22 is intended to benefit
and be enforceable by the shareholders, trustees, directors, officers, managers
(including Reit Management & Research LLC or its successor), agents or employees
of any party and the parties and shall be binding on the shareholders of any
party and the parties, as applicable, and shall be in addition to, and not in
substitution for, any other rights to indemnification or contribution that such
individuals or entities may have by contract or otherwise.

 

4.                                      Schedule 1.  Schedule 1 to Amended Lease
No. 1 is deleted in its entirety and replaced with Schedule 1 attached hereto.

 

5.                                      Exhibit A.  Exhibit A to Amended Lease
No. 1 is amended by adding Exhibit A-64 and Exhibit A-65 attached hereto
immediately following Exhibit A-63 to Amended Lease No. 1.

 

6.                                      Ratification.  As amended hereby,
Amended Lease No. 1 is hereby ratified and confirmed.

 

[Remainder of page intentionally left blank; signature pages follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

SNH SOMERFORD PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

 

SPTMNR PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

 

SPTIHS PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

 

SNH CHS PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

 

SNH/LTA PROPERTIES GA LLC

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

President

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PROPERTY-SPECIFIC INFORMATION

 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-1

 

La Mesa Healthcare Center

2470 South Arizona Avenue

Yuma, AZ 85364

 

2005

 

$

6,333,157

 

12/31/2001

 

10%

 

A-2

 

SunQuest Village of Yuma

265 East 24th Street

Yuma, AZ 85364

 

2005

 

$

543,595

 

12/31/2001

 

10%

 

A-3

 

Somerford Place - Encinitas

1350 South El Camino Real

Encinitas, CA 92024

 

2009

 

N/A

 

03/31/2008

 

8%

 

A-4

 

Somerford Place - Fresno

6075 North Marks Avenue

Fresno, CA 93711

 

2009

 

N/A

 

03/31/2008

 

8%

 

A-5

 

Lancaster Healthcare Center

1642 West Avenue J

Lancaster, CA 93534

 

2005

 

$

6,698,648

 

12/31/2001

 

10%

 

A-6

 

Somerford Place — Redlands

1319 Brookside Avenue

Redlands, CA 92373

 

2009

 

N/A

 

03/31/2008

 

8%

 

A-7

 

Somerford Place - Roseville

110 Sterling Court

Roseville, CA 95661

 

2009

 

N/A

 

03/31/2008

 

8%

 

A-8

 

Leisure Pointe

1371 Parkside Drive

San Bernardino, CA 92404

 

2007

 

$

1,936,220

 

09/01/2006

 

8.25%

 

A-9

 

Van Nuys Health Care Center

6835 Hazeltine Street
Van Nuys, CA 91405

 

2005

 

$

3,626,353

 

12/31/2001

 

10%

 

A-10

 

Mantey Heights

Rehabilitation & Care Center

2825 Patterson Road

Grand Junction, CO 81506

 

2005

 

$

5,564,949

 

12/31/2001

 

10%

 

A-11

 

Cherrelyn Healthcare Center

5555 South Elati Street

Littleton, CO 80120

 

2005

 

$

12,574,200

 

12/31/2001

 

10%

 

A-12

 

Somerford House and Somerford

Place — Newark I & II

501 South Harmony Road and

4175 Ogletown Road

Newark, DE 19713

 

2009

 

N/A

 

03/31/2008

 

8%

 

A-13

 

Tuscany Villa Of Naples

(aka Buena Vida)

8901 Tamiami Trail East

Naples, FL 34113

 

2008

 

$

2,157,675

 

09/01/2006

 

8.25%

 

A-14

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

A-15

 

Morningside of Columbus

7100 South Stadium Drive

Columbus, GA 31909

 

2006

 

$

1,381,462

 

11/19/2004

 

9%

 

A-16

 

Morningside of Dalton

2470 Dug Gap Road

Dalton, GA 30720

 

2006

 

$

1,196,357

 

11/19/2004

 

9%

 

A-17

 

Morningside of Evans

353 North Belair Road

Evans, GA 30809

 

2006

 

$

1,433,421

 

11/19/2004

 

9%

 

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-18

 

Vacant Land Adjacent to

Morningside of Macon

6191 Peake Road

Macon, GA 31220

 

2006

 

N/A

 

11/19/2004

 

9%

 

A-19

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

A-20

 

Union Park Health Services

2401 East 8th Street

Des Moines, IA 50316

 

2005

 

$

4,404,678

 

12/31/2001

 

10%

 

A-21

 

Park Place

114 East Green Street

Glenwood, IA 51534

 

2005

 

$

8,109,512

 

12/31/2001

 

10%

 

A-22

 

Prairie Ridge Care &

Rehabilitation

608 Prairie Street

Mediapolis, IA 52637

 

2005

 

$

3,234,505

 

12/31/2001

 

10%

 

A-23

 

Ashwood Place

102 Leonardwood

Frankfort, KY 40601

 

2007

 

$

1,769,726

 

09/01/2006

 

8.25%

 

A-24

 

Somerford Place - Annapolis

2717 Riva Road

Annapolis, MD 21401

 

2009

 

N/A

 

03/31/2008

 

8%

 

A-25

 

Somerford Place - Columbia

8220 Snowden River Parkway

Columbia, MD 21045

 

2009

 

N/A

 

03/31/2008

 

8%

 

A-26

 

Somerford Place - Frederick

2100 Whittier Drive

Frederick, MD 21702

 

2009

 

N/A

 

03/31/2008

 

8%

 

A-27

 

Somerford Place - Hagerstown

10114 & 10116 Sharpsburg Pike

Hagerstown, MD 21740

 

2009

 

N/A

 

03/31/2008

 

8%

 

A-28

 

The Wellstead of Rogers

20500 and 20600

South Diamond Lake Road

Rogers, MN 55374

 

2009

 

N/A

 

03/01/2008

 

8%

 

A-29

 

Arbor View Healthcare &

Rehabilitation (aka Beverly Manor)

1317 North 36th St

St. Joseph, MO 64506

 

2005

 

$

4,339,882

 

12/31/2001

 

10%

 

A-30

 

Hermitage Gardens of Oxford

1488 Belk Boulevard

Oxford, MS 38655

 

2007

 

$

1,816,315

 

10/01/2006

 

8.25%

 

A-31

 

Hermitage Gardens of Southaven

108 Clarington Drive

Southaven, MS 38671

 

2007

 

$

1,527,068

 

10/01/2006

 

8.25%

 

A-32

 

Ashland Care Center

1700 Furnace Street

Ashland, NE 68003

 

2005

 

$

4,513,891

 

12/31/2001

 

10%

 

A-33

 

Blue Hill Care Center

414 North Wilson Street

Blue Hill, NE 68930

 

2005

 

$

2,284,065

 

12/31/2001

 

10%

 

A-34

 

Central City Care Center

2720 South 17th Avenue

Central City, NE 68462

 

2005

 

$

2,005,732

 

12/31/2001

 

10%

 

A-35

 

Intentionally deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

A-36

 

Gretna Community Living Center

700 South Highway 6

Gretna, NE 68028

 

2005

 

$

3,380,356

 

12/31/2001

 

10%

 

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-37

 

Sutherland Care Center

333 Maple Street

Sutherland, NE 69165

 

2005

 

$

2,537,340

 

12/31/2001

 

10%

 

A-38

 

Waverly Care Center
11041 North 137th Street

Waverly, NE 68462

 

2005

 

$

3,066,135

 

12/31/2001

 

10%

 

A-39

 

Intentionally deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

A-40

 

Ridgepointe

5301 Brownsville Road

Pittsburgh, PA 15236

 

2006

 

$

1,944,499

 

10/31/2005

 

9%

 

A-41

 

Mount Vernon of South Park

1400 Riggs Road

South Park, PA 15129

 

2006

 

$

2,718,057

 

10/31/2005

 

9%

 

A-42

 

Morningside of Gallatin

1085 Hartsville Pike

Gallatin, TN 37066

 

2006

 

$

1,343,801

 

11/19/2004

 

9%

 

A-43

 

Walking Horse Meadows

207 Uffelman Drive

Clarksville, TN 37043

 

2007

 

$

1,471,410

 

01/01/2007

 

8.25%

 

A-44

 

Morningside of Belmont

1710 Magnolia Boulevard

Nashville, TN 37212

 

2006

 

$

3,131,648

 

06/03/2005

 

9%

 

A-45

 

Dominion Village at Chesapeake

2856 Forehand Drive

Chesapeake, VA 23323

 

2005

 

$

1,416,951

 

05/30/2003

 

10%

 

A-46

 

Dominion Village at Williamsburg

4132 Longhill Road

Williamsburg, VA 23188

 

2005

 

$

1,692,753

 

05/30/2003

 

10%

 

A-47

 

Heartfields at Richmond

500 North Allen Avenue

Richmond, VA 23220

 

2005

 

$

1,917,765

 

10/25/2002

 

10%

 

A-48

 

Brookfield Rehabilitation and

Specialty Care (aka Woodland

Healthcare Center)

18741 West Bluemound Road

Brookfield, WI 53045

 

2005

 

$

13,028,846

 

12/31/2001

 

10%

 

A-49

 

Meadowmere -
Southport Assisted Living

8350 and 8351 Sheridan Road

Kenosha, WI 53143

 

2009

 

N/A

 

01/04/2008

 

8%

 

A-50

 

Meadowmere -
Madison Assisted Living

5601 Burke Road

Madison, WI 53718

 

2009

 

N/A

 

01/04/2008

 

8%

 

A-51

 

Sunny Hill Health Care Center

4325 Nakoma Road

Madison, WI 53711

 

2005

 

$

3,237,633

 

12/31/2001

 

10%

 

A-52

 

Mitchell Manor Senior Living

5301 West Lincoln Avenue

West Allis, WI 53219

 

2009

 

N/A

 

01/04/2008

 

8%

 

A-53

 

Laramie Care Center

503 South 18th Street

Laramie, WY 82070

 

2005

 

$

4,473,949

 

12/31/2001

 

10%

 

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-54

 

Haven in Highland Creek

5920 McChesney Drive

Charlotte, NC 28269

 

Laurels in Highland Creek

6101 Clark Creek Parkway

Charlotte, NC 28269

 

2010

 

N/A

 

11/17/2009

 

8.75%

 

A-55

 

Haven in the Village
at Carolina Place

13150 Dorman Road

Pineville, NC 28134

 

Laurels in the Village
at Carolina Place

13180 Dorman Road

Pineville, NC 28134

 

2010

 

N/A

 

11/17/2009

 

8.75%

 

A-56

 

Haven in the Summit

3 Summit Terrace

Columbia, SC 29229

 

2010

 

N/A

 

11/17/2009

 

8.75%

 

A-57

 

Haven in the Village at Chanticleer

355 Berkmans Lane

Greenville, SC 29605

 

2010

 

N/A

 

11/17/2009

 

8.75%

 

A-58

 

Haven in the Texas Hill Country

747 Alpine Drive

Kerrville, TX 78028

 

2010

 

N/A

 

11/17/2009

 

8.75%

 

A-59

 

Haven in Stone Oak

511 Knights Cross Drive

San Antonio, TX 78258

 

Laurels in Stone Oak

575 Knights Cross Drive San

Antonio, TX 78258

 

2010

 

N/A

 

11/17/2009

 

8.75%

 

A-60

 

Eastside Gardens

2078 Scenic Highway North

Snellville, GA 30078

 

2010

 

N/A

 

12/10/2009

 

8.75%

 

A-61

 

Crimson Pointe

7130 Crimson Ridge Drive

Rockford, IL 61107

 

2012

 

N/A

 

05/01/2011

 

8%

 

A-62

 

Talbot Park

6311 Granby Street

Norfolk, VA 23305

 

2012

 

N/A

 

06/20/2011

 

7.5%

 

A-63

 

The Landing at Parkwood Village

1720 Parkwood Boulevard

Wilson, NC 27893

 

2012

 

N/A

 

06/20/2011

 

7.5%

 

A-64

 

Aspenwood

14400 Homecrest Road Silver

Spring, MD 20906

 

2005

 

$

4,470,354

 

10/25/2002

 

10%

 

A-65

 

HeartFields at Easton

700 Port Street

Easton, MD 21601

 

2005

 

$

2,545,887

 

10/25/2002

 

10%

 

 

--------------------------------------------------------------------------------


 

Exhibit A-64

 

Aspenwood

14400 Homecrest Road
Silver Spring, MD 20906

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

[g199841ki03i001.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit A-65

 

HeartFields at Easton

700 Port Street

Easton, MD 21601

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

[g199841ki03i002.jpg]

 

--------------------------------------------------------------------------------